EXHIBIT 10.7

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY AND MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

Original Issue Date: July 13, 2007

 

 

 

 

 

 

 

 

 

$

1,444,444.44

 

 

SENIOR SECURED NOTE

DUE MARCH 13, 2010

THIS NOTE is one of a series of duly authorized and issued Senior Secured Notes
of Shea Development Corp., a Nevada corporation, having a principal place of
business at 1351 Dividend Drive, Suite G, Marietta, GA 30067 (the “Company”),
designated as its Senior Secured Note, due March 13, 2010 (the “Note(s)”).

FOR VALUE RECEIVED, the Company promises to pay to CAMHZN Master LDC or its
registered assigns (the “Holder”), the principal sum of $1,444,444.44 on March
13, 2010 or such earlier date as the Notes are required or permitted to be
repaid as provided hereunder (the “Maturity Date”), and to pay interest to the
Holder on the aggregate then outstanding principal amount of this Note in
accordance with the provisions hereof.  This Note is subject to the following
additional provisions:

Section 1.               Definitions.  For the purposes hereof, in addition to
the terms defined elsewhere in this Note: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:

“Alternate Consideration” shall have the meaning set forth in Section 5(e)(iii).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Capital Expenditure” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or financed and including all
Capitalized Lease Obligations paid or payable during such period.

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal

1


--------------------------------------------------------------------------------


property by such Person as lessee which is (i) required under GAAP to be
capitalized on the balance sheet of such Person or (ii) a transaction of a type
commonly known as a “synthetic lease” (i.e., a lease transaction that is treated
as an operating lease for accounting purposes but with respect to which payments
of rent are intended to be treated as payments of principal and interest on a
loan for Federal income tax purposes).

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Change of Control Transaction” means the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company, or (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company’s board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) Frank
Wilde shall no longer be employed by the Company as Chief Executive Officer on a
full time basis, or (iv) the execution by the Company of an agreement to which
the Company is a party or by which it is bound, providing for any of the events
set forth above in (i) or (ii).

“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class into which such shares may hereafter have been
reclassified or changed.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (i) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (A) Consolidated Net
Interest Expense, (B) income tax expense, (C) depreciation expense, (D)
amortization expense, (E) all rental expense determined on a consolidated basis
in accordance with GAAP, less cash rents due under Operating Lease Obligations,
minus (ii) the aggregate amount of cash lease payments paid or payable during
such period in respect of the Capitalized Leases and all non-cash charges and
adjustments required by GAAP (e.g. stock compensation expense and fair value
adjustments).

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
Dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits and (d) effects of discontinued operations.

“Consolidated Interest Expense” means, with respect to any Person, for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP (excluding
the interest component of any Capitalized Lease Obligations), less interest
income determined on a consolidated basis and in accordance with GAAP.

2


--------------------------------------------------------------------------------


“Consolidated Total Indebtedness” means, with respect to any Person at any date,
all indebtedness on the balance sheet of such Person, determined on a
consolidated basis in accordance with GAAP.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.

“Effectiveness Date” shall have the meaning given to such term in the
Registration Rights Agreement.

“Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement.

“Event of Default” shall have the meaning set forth in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (i) Consolidated EBITDA of such Person and its Subsidiaries for
such period minus Capital Expenditures made by such Person and its Subsidiaries
during such period to (ii) the sum of (A) all principal of indebtedness of such
Person and its Subsidiaries scheduled to be paid or prepaid during such period
plus (B) any earn-out payments pursuant to the Seller Notes plus (C)
Consolidated Interest Expense of such Person and its Subsidiaries for such
period paid in cash, plus (D) income taxes paid or payable by such Person and
its Subsidiaries during such period plus (E) any dividend payment allowed to be
made pursuant to Section 7(c) hereof.

“Fundamental Transaction” shall have the meaning set forth in Section 5(e)(iii)
hereof.

“Late Fees” shall have the meaning set forth in the second paragraph to this
Note.

“Mandatory Prepayment Amount” for any Notes shall equal the sum of (i) 125% of
the principal amount of Notes to be prepaid, plus all accrued and unpaid
interest thereon, and (ii) all other amounts, costs, expenses and liquidated
damages due in respect of such Notes.

“Monthly Redemption” shall mean the redemption of the Note pursuant to Section
6(a) hereof.

“Monthly Redemption Amount” shall mean, as to a Monthly Redemption, 1/30th of
the original principal amount in the aggregate.

“Monthly Redemption Date” means the 1st of each month, commencing January 1,
2008 and ending upon the full redemption of this Note.

“Operating Lease Obligations” means all obligations for the payment of rent in
cash for any real or personal property under leases or agreements to lease,
other than Capitalized Lease Obligations.

3


--------------------------------------------------------------------------------


“Original Issue Date” shall mean the date of the first issuance of the Notes
regardless of the number of transfers of any Note and regardless of the number
of instruments which may be issued to evidence such Note.

“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (ii)
commercial paper, maturing not more than 270 days after the date of issue rated
P 1 by Moody’s or A 1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof, (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s.

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Prime” shall mean the Prime Rate as reported in the Wall Street Journal on any
day.

“Purchase Agreement” means the Securities Purchase Agreement, dated as of July
13, 2007 to which the Company and the original Holder are parties, as amended,
modified or supplemented from time to time in accordance with its terms.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Company and the original
Holder are parties, as amended, modified or supplemented from time to time in
accordance with its terms.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering among other things the
resale of the Warrant Shares and naming the Holder as a “selling stockholder”
thereunder.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller Notes” means the Convertible Subordinated Notes aggregating $5,000,000
issued to the former shareholders of Riptide.

“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the

4


--------------------------------------------------------------------------------


American Stock Exchange, the New York Stock Exchange, the Nasdaq National Market
or the OTC Bulletin Board.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Holders holding a
majority of the principal amount of Notes then outstanding.

Section 2.              Interest.

a)            Payment of Interest in Cash. The Company shall pay interest to the
Holder on the aggregate and then outstanding principal amount of this Note at
the rate Prime (as adjusted monthly on the first Business Day of each month)
plus 4.00% per annum, payable quarterly in arrears beginning on October 1, 2007,
on the Maturity Date (except that, if any such date is not a Business Day, then
such payment shall be due on the next succeeding Business Day) and on each
Monthly Redemption Date (as to that principal amount then being redeemed) (each
such date, an “Interest Payment Date”), in cash.

b)            Reserved

c)            Interest Calculations. Interest shall be calculated on the basis
of a 360-day year and shall accrue daily commencing on the Original Issue Date
until payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made. 
Interest shall be compounded monthly.  Interest hereunder will be paid to the
Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of Notes (the “Note Register”). Except as
otherwise provided herein, if at any time the Company pays interest partially in
cash and partially in shares of Common Stock, then such payment shall be
distributed ratably among the Holders based upon the principal amount of Notes
held by each Holder.

d)            Late Fee.  All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at the rate of 18% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) (“Late
Fee”) which will accrue daily, from the date such interest is due hereunder
through and including the date of payment. Notwithstanding anything to the
contrary contained herein, if on any Interest Payment Date the Company has
elected to pay interest in Common Stock and is not able to pay accrued interest
in the form of Common Stock because it does not then satisfy the conditions for
payment in the form of Common Stock set forth above, then, the Company shall pay
cash.

5


--------------------------------------------------------------------------------


e)            Optional Prepayment.  The Company shall have the right to prepay,
in cash, all or a portion of the Notes at any time at 110% of the principal
amount thereof plus accrued interest to the date of repayment.

f)             Mandatory Repayment.  If the Company (i) shall be a party to any
Change of Control Transaction or Fundamental Transaction or (ii) shall agree to
sell or dispose any of its assets in one or more transactions (whether or not
such sale would constitute a Change of Control Transaction), the Company will be
required to offer to repay, in cash, the aggregate principal amount of the Notes
at 115% of the principal amount thereof plus accrued interest to such date of
repayment.

Section 3.              Registration of Transfers and Exchanges.

a)             Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations as
requested by the Holder surrendering the same.  No service charge will be made
for such registration of transfer or exchange.

b)            Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

c)             Reliance on Note Register. Prior to due presentment to the
Company for transfer of this Note, the Company and any agent of the Company may
treat the Person in whose name this Note is duly registered on the Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

Section 4.              Reserved.

Section 5.              Reserved.

Section 6.              Monthly Redemption

a)             Monthly Redemption.  Beginning January 1, 2008, on each Monthly
Redemption Date the Company shall redeem the Holder’s Monthly Redemption Amount
plus accrued but unpaid interest, the sum of all liquidated damages and any
other amounts then owing to such Holder in respect of the Note.  The Monthly
Redemption Amount due on each Monthly Redemption Date shall be paid in cash.

b)            Redemption Procedure.  The payment of cash pursuant to a Monthly
Redemption shall be made on the Monthly Redemption Date.  If any portion of the
cash payment for a Monthly Redemption shall not be paid by the Company by the
respective due date, interest shall accrue thereon at the rate of 18% per annum
(or the maximum rate permitted by applicable law, whichever is less) until the
payment of the Monthly Redemption Amount, plus all amounts owing thereon is paid
in full.  Alternatively, if any portion of the Monthly Redemption Amount remains
unpaid after such date, the Holders subject to such redemption may elect, by
written notice to the Company given at any time thereafter, to invalidate ab
initio such redemption, notwithstanding anything herein contained to the
contrary.

6


--------------------------------------------------------------------------------


Section 7.              Negative Covenants. So long as any portion of this Note
is outstanding, the Company will not and will not permit any of its Subsidiaries
to directly or indirectly:

a)            enter into, create, incur, assume or suffer to exist any
indebtedness or liens of any kind, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom that is senior to, subordinated to or pari passu with, in any
respect, the Company’s obligations under the Notes, other than the Seller Notes;

b)            amend its articles of incorporation, create or amend any
certificate of designations, bylaws or other charter documents;

c)             repay, repurchase or offer to repay, repurchase, make any payment
in respect of or otherwise acquire any of its Common Stock, Preferred Stock, or
other equity securities other than to the extent permitted or required under the
Transaction Documents or as otherwise permitted by the Transaction Documents,
provided, however, that after March 31, 2008, the Company may make cash dividend
payments (not to exceed a rate of 4 ½ % per annum) to the holders of its Series
A and Series B Preferred Stock if at the end of the most recently ended fiscal
quarter the Company’s Fixed Charge Coverage Ratio (pro forma for such dividend
payment) would have been greater than 2.0;

d)            make any loan, advance guarantee of obligations, other extension
of credit or capital contributions to, or hold or invest in, or purchase or
otherwise acquire any shares of the capital stock, bonds, notes, debentures or
other securities of, or make any other investment in, any other Person, or
permit any of its Subsidiaries to do any of the foregoing, except for: 
(i) investments existing on the date hereof, as set forth on Disclosure
Schedule, but not any increase in the amount thereof as set forth in such
Disclosure Schedule or any other modification of the terms thereof; and (ii)
Permitted Investments;

e)            make Capital Expenditures in excess of $250,000 for any given
year;

f)             create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary (i) to pay dividends or to make any other
distribution on any shares of capital stock of such Subsidiary owned by the
Company or any of its Subsidiaries other than as set forth in the Subordination
Agreement, (ii) to pay or prepay or to subordinate any indebtedness owed to the
Company or any of its Subsidiaries, (iii) to make loans or advances to the
Company or any of its Subsidiaries or (iv) to transfer any of its property or
assets to the Company or any of its Subsidiaries, or permit any of its
Subsidiaries to do any of the foregoing;

g)            engage in any transactions with any officer, director, employee or
any affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $10,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company; or

h)            create or acquire any Subsidiary after the date hereof unless (i)
such Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such
Subsidiary becomes party to the

7


--------------------------------------------------------------------------------


Security Agreement and the Subsidiary Guaranty (either by executing a
counterpart thereof or an assumption or joinder agreement in respect thereof)
and, to the extent required by the Purchaser, satisfied each condition of this
Agreement and the Transaction Documents as if such Subsidiary were a Subsidiary
on the Closing Date;

i)              enter into any agreement with any holder of the Company’s
securities without the prior written consent of the Holder;

j)              re-price, cancel and reissue or otherwise amend any option or
warrant in a manner that would have the effect of lowering the exercise price of
such option or warrant;

k)             make any payments in respect of the Seller Notes;

l)              enter into any agreement with respect to any of the foregoing.

Section 8.              Other Covenants.

a)             Within sixty days from the Closing Date, the Company will obtain
a key man life insurance policy on the life of Frank Wilde in an amount not less
than the aggregate principal amount of the Notes, naming the Note Holders as
beneficiaries.

b)            Within 180 days from the Closing Date, the Company will authorize
and approve a reverse stock split of the Common Stock whereby after such split
the Company will have no more than 25,000,000 shares of Common Stock
outstanding.

c)             So long as any principal or interest on the Notes shall remain
unpaid, the Company and its Subsidiaries shall not permit the ratio of
Consolidated Total Indebtedness to Consolidated EBITDA of the Company and its
Subsidiaries as of the end of each period of four (4) consecutive fiscal
quarters of the Company and its Subsidiaries (the “Leverage Ratio”) for which
the last quarter ends on a date set forth below to be greater than the
applicable ratio set forth below:

Fiscal Quarter End

 

Leverage Ratio

 

December 31, 2007

 

2.40

x

March 31, 2008

 

2.20

x

July 30, 2008

 

2.00

x

September 30, 2008

 

1.70

x

December 31, 2008

 

1.60

x

March 31, 2009

 

1.30

x

July 30, 2009

 

1.20

x

September 30, 2009

 

1.10

x

December 31, 2009

 

1.00

x

 

Provided, however, that for the fiscal quarter ended December 31, 2007, the
EBITDA shall be calculated as twice the EBITDA for the prior two consecutive
fiscal quarters and for the fiscal quarter ended March 31, 2008, the EBITDA
shall be calculated as four-thirds the EBITDA for the prior three consecutive
fiscal quarters.


D)            SO LONG AS ANY PRINCIPAL OR INTEREST ON THE NOTES SHALL REMAIN
UNPAID, THE COMPANY AND ITS SUBSIDIARIES SHALL NOT PERMIT THE FIXED CHARGE
COVERAGE RATIO OF THE COMPANY

8


--------------------------------------------------------------------------------



AND ITS SUBSIDIARIES FOR EACH PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS OF
THE COMPANY AND ITS SUBSIDIARIES FOR WHICH THE LAST QUARTER ENDS ON A DATE SET
FORTH BELOW TO BE LESS THAN THE AMOUNT SET FORTH OPPOSITE SUCH DATE:

Fiscal Quarter End

 

Fixed Charge Coverage Ratio

 

December 31, 2007

 

2.50

x

March 31, 2008

 

1.45

x

July 30, 2008

 

1.40

x

September 30, 2008

 

1.35

x

December 31, 2008

 

1.20

x

March 31, 2009

 

1.40

x

July 30, 2009

 

1.55

x

September 30, 2009

 

1.70

x

December 31, 2009

 

2.00

x

 

Provided, however, that for the fiscal quarter ended December 31, 2007, the
EBITDA shall be calculated as twice the EBITDA for the prior two consecutive
fiscal quarters and for the fiscal quarter ended March 31, 2008, the EBITDA
shall be calculated as four-thirds the EBITDA for the prior three consecutive
fiscal quarters.

e)             Within thirty (30) calendar days over the end of each such fiscal
quarter, the Company shall deliver to Holder’s General Counsel a certificate
from its Principal Accounting Officer certifying compliance with the ratios set
forth in 8(c) and 8(d) above (including the calculations evidencing such
compliance).

Section 9.              Events of Default.

a)             “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

i.             any default in the payment of (A) the principal of amount of any
Note, or (B) interest (including Late Fees) on, or liquidated damages in respect
of, any Note, in each case free of any claim of subordination, as and when the
same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default, solely in the case of an interest
payment or other default under clause (B) above, is not cured, within 3 Trading
Days;

ii.             the Company shall fail to observe or perform any other covenant
or agreement contained in this Note or any of the other Transaction Documents
which failure is not cured, if possible to cure, within the earlier to occur of
(A) 5 Trading Days after notice of such default sent by the Holder or by any
other Holder and (B) 10 Trading Days after the Company shall become or should
have become aware of such failure;

iii.             a default or event of default (subject to any grace or cure
period provided for in the applicable agreement, document or instrument) shall
occur under (A) any of the Transaction Documents other than the Notes, or (B)
any other material agreement, lease, document or instrument to which the Company
or any Subsidiary is bound, which default, solely in the case of a default under
clause (B) above, is not cured, within 10 Trading Days;

9


--------------------------------------------------------------------------------


iv.           any representation or warranty made herein, in any other
Transaction Document, in any written statement pursuant hereto or thereto, or in
any other report, financial statement or certificate made or delivered to the
Holder or any other holder of Notes shall be untrue or incorrect in any material
respect as of the date when made or deemed made;

v.           either of (i) the key-man life insurance policy (once obtained) or
(ii) the director’s and officer’s liability insurance policy shall lapse, no
longer be in full force and effect or have its face-value reduced.

vi.           (i) the Company or any of its Subsidiaries shall commence, or
there shall be commenced against the Company or any such Subsidiary, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary thereof or (ii) there is commenced against the Company or any
Subsidiary thereof any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or (iii) the Company or any
Subsidiary thereof is adjudicated by a court of competent jurisdiction insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iv) the Company or any Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
(v) the Company or any Subsidiary thereof makes a general assignment for the
benefit of creditors; or (vi) the Company shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (vii) the Company or any Subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (viii) the Company or any Subsidiary thereof
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or (ix) any corporate or other
action is taken by the Company or any Subsidiary thereof for the purpose of
effecting any of the foregoing;

vii.           the Company or any Subsidiary shall default in any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Company in an amount exceeding $50,000, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

viii.           the Common Stock shall not be eligible for quotation on or
quoted for trading on a Trading Market and shall not again be eligible for and
quoted or listed for trading thereon within five Trading Days;

ix.           the Company shall redeem or repurchase any of its outstanding
shares of Common Stock or other equity securities of the Company;

10


--------------------------------------------------------------------------------


x.            a Registration Statement shall not have been declared effective by
the Commission on or prior to the 150th calendar day after the Closing Date;

xi.            if, during the Effectiveness Period (as defined in the
Registration Rights Agreement), the effectiveness of the Registration Statement
lapses for any reason or the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement, in either case, for more than 10 consecutive Trading
Days or 15 non-consecutive Trading Days during any 12 month period; provided,
however, that in the event that the Company is negotiating a merger,
consolidation, acquisition or sale of all or substantially all of its assets or
a similar transaction and in the written opinion of counsel to the Company, the
Registration Statement, would be required to be amended to include information
concerning such transactions or the parties thereto that is not available or may
not be publicly disclosed at the time, the Company shall be permitted an
additional 10 consecutive Trading during any 12 month period relating to such an
event;

xii.           an Event (as defined in the Registration Rights Agreement) shall
not have been cured to the satisfaction of the Holder prior to the expiration of
thirty days from the Event Date (as defined in the Registration Rights
Agreement) relating thereto (other than an Event resulting from a failure of an
Registration Statement to be declared effective by the Commission on or prior to
the Effectiveness Date (as defined in the Registration Rights Agreement), which
shall be covered by Section 8(a)(ix); or

xiii.           the Company shall fail for any reason to pay in full the amount
of cash due pursuant to a Buy-In within 5 Trading Days after notice therefor is
delivered hereunder or shall fail to pay all amounts owed on account of an Event
of Default within five days of the date due.

b)                    Remedies Upon Event of Default. If any Event of Default
occurs, the full principal amount of this Note, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become, at
the Holder’s election, immediately due and payable in cash.   The aggregate
amount payable upon an Event of Default shall be equal to the Mandatory
Prepayment Amount.  Commencing 5 days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, the interest
rate on this Note shall accrue at the rate of 18% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law.  All
Notes for which the full Mandatory Prepayment Amount hereunder shall have been
paid in accordance herewith shall promptly be surrendered to or as directed by
the Company.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a Note
holder until such time, if any, as the full payment under this Section shall
have been received by it.  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

Section 10.                    Miscellaneous.

a)                    Notices.  Any and all notices or other communications or
deliveries to be provided by the Holders hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set

11


--------------------------------------------------------------------------------


forth above, facsimile number 770-919-7277, Attn:  Francis Wilde, Chairman and
Chief Executive Officer, or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holders delivered in
accordance with this Section.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

b)            Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, interest and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed.  This Note is a direct debt obligation
of the Company.  This Note ranks pari passu with all other Notes now or
hereafter issued under the terms set forth herein.

c)             Lost or Mutilated Note.  If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

d)            Security Interest.  This Note is a direct debt obligation of the
Company and, pursuant to the Security Agreement is secured by a first priority
perfected security interest in all of the assets of the Company for the benefit
of the Holders.

e)             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified

12


--------------------------------------------------------------------------------


mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

f)             Waiver.  Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.

g)            Severability.  If any provision of this Note is invalid, illegal
or unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.

h)            Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

i)              Headings.  The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.

j)              Seniority.  This Note is senior in right of payment to any and
all other indebtedness of the Company.

*********************

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

SHEA DEVELOPMENT CORP.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

14


--------------------------------------------------------------------------------